Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 1995, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant was employed as a cleaning person at one of the employer’s office buildings from November 1989 to July 1994, when she was discharged. The employer represents that claimant’s discharge was brought about by various acts of insubordination. Claimant disputes this assertion and indeed her testimony and that of the employer present conflicting descriptions of the incidents that led to claimant’s discharge. Such differing interpretations, however, raised questions of fact and credibility for resolution by the Board (see, Matter of Watson [Paul, Weiss, Rifkind, Wharton & Garrison—Hudacs], 189 AD2d 1088, 1089). We find that the Board’s decision is supported by substantial evidence and, accordingly, it will not be disturbed (see, Matter of Lichtenberger [Phelps Mem. Hosp.— Hudacs], 180 AD2d 935).
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.